UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                  No. 17-1540


JANICE WOLK GRENADIER,

                 Debtor - Appellant,

           v.

THOMAS PATRICK GORMAN,

                 Trustee - Appellee,

           and

JUDY A. ROBBINS, US Trustee,

                 Trustee.



                                  No. 17-1573


GEORGE EDWARD MCDERMOTT,

                 Appellant.

________________________________

JANICE WOLK GRENADIER,

                 Debtor,

JUDY A. ROBBINS, US Trustee; THOMAS PATRICK GORMAN,
           Trustees.



                                   No. 17-1710


JANICE WOLK GRENADIER, a/k/a J. W. Grenadier, a/k/a Janice Grenadier,

                  Debtor - Appellant,

            v.

ILONA ELY FREEDMAN GRENADIER HECKMAN,

                  Defendant - Appellee,

            v.

JUDY A. ROBBINS; THOMAS PATRICK GORMAN,

                  Trustees.



                                   No. 17-1737


JANICE WOLK GRENADIER,

                  Debtor - Appellant,

            v.

THOMAS PATRICK GORMAN,

                  Trustee - Appellee,

            and

JUDY A. ROBBINS, US Trustee,

                  Trustee.

                                          2
Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01461-CMH-IDD);
Gerald Bruce Lee, District Judge. (1:16-cv-01448-GBL-TCB)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Janice Wolk Grenadier, George Edward McDermott, Appellants Pro Se. Thomas Patrick
Gorman, OFFICE OF THE CHAPTER 13 TRUSTEE, Alexandria, Virginia; Andrea L.
Moseley, DIMUROGINSBERG, PC, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      Janice Wolk Grenadier and George Edward McDermott appeal the district court’s

orders dismissing Grenadier’s bankruptcy appeals and denying McDermott’s motions to

intervene and to confirm. We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals for the

reasons stated by the district court. Grenadier v. Gorman, No. 1:16-cv-01461-CMH-IDD

(E.D. Va. Apr. 3 & May 5, 2017); McDermott, No. 1:16-cv-01461-CMH-IDD (E.D. Va.

Apr. 24, 2017); Grenadier v. Heckman, No. 1:16-cv-01448-GBL-TCB (E.D. Va. May 10,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          DISMISSED




                                          4